DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.
Applicant filed preliminary amendments to remove typos of original submission.
37 CFR 1.105 Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
I. Establishing Necessity
Examiner acknowledges the burden that may be placed on Applicant. See MPEP 704.11. As such, Examiner will narrowly tailor the requirement. MPEP 704.11 establishes at least two reasons:
(A) the examiner’s search and preliminary analysis demonstrates that the claimed subject matter cannot be adequately searched by class or keyword among patents and typical sources of non-patent literature, or
(B) either the application file or the lack of relevant prior art found in the examiner’s search justifies asking the applicant if he or she has information that would be relevant to the patentability determination.

Under Section (A), Examiner is attempting to access older public versions of the Cypherium Whitepapers. 

EXHIBIT 1001 White Paper v. 2.0

The current Assignee is Cypherium.


The website and hyperlink for version 2.0 can be found here, https://www.cypherium.io/whitepaper/


However, given the 404 error, there is an older whitepaper that is not available on Wayback Machine from the website. A 404 screenshot is provided.

EXHIBIT 1002 Wayback Machine 404 Error on upload and dated 2018/10

Wayback Machine References an upload on 2018/10, available at https://web.archive.org/web/20211113145312/https://cypherium.wpengine.com/wp-content/uploads/2018/10/cypherium-whitepaper.pdf.



    PNG
    media_image1.png
    188
    1198
    media_image1.png
    Greyscale


The referenced hyperlink in Wayback is: https://cypherium.wpengine.com/wp-content/uploads/2018/10/cypherium-whitepaper.pdf , which is dated 2018/10.1



Further, there may be a Cypherium Whitepaper dated in 20172. But again, the Examiner has a 404 Not Found Error which is reproduced below. This 2017 paper was found referenced in Cogsworth: Byzantine View Synchronization with the references listed below and highlighted by Examiner.34

EXHIBIT 1003 Cypherium Paper (2017) with 404 Error

A corresponding hyperlink is: http://cypherium.wpengine.com/wp-content/uploads/2018/10/cypherium-whitepaper.pdf


    PNG
    media_image2.png
    195
    641
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    177
    487
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    1393
    887
    media_image4.png
    Greyscale


II. Reference Request
On or before 2020-02-20, which is the filing date (not the effective filing date):
Provide all publicly available references (including published drafts) like whitepapers published by Cypherium or associated with Cypherium. 
Provide all publicly available references (including published drafts) like whitepapers published by or associated with any of the inventors listed. 

III. Standardized Information
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97 where appropriate.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
Please read Conclusion section.

Examiner’s Comments
Examiner has mapping out claim support and claim 1 is reproduced as follows:
A network node in a network comprising a committee of validator nodes, the committee of validator nodes comprising at least one leader node and a plurality of associate nodes, wherein the network node is a leader node in the committee, and wherein the network node comprises at least one processor and at least one memory containing instructions that, when executed by the at least one processor, configure the network node to perform steps comprising:
[Prepare Phase]
receiving first partial signatures from the plurality of associate nodes [Fig. 9 Item 920];
[Pre-Commit phase]
generating a first aggregate signature based on the first partial signatures received from the plurality of associate nodes [Fig. 9 Item 930];
transmitting the first aggregate signature to the plurality of associate nodes [Fig. 9 Item 930]; 
receiving second partial signatures from the plurality of associate nodes [Fig. 9 Item 940];
[Commit phase]
generating a second aggregate signature based on the second partial signatures received from the plurality of associate nodes [Fig. 9 Item 950];
transmitting the second aggregate signature to the plurality of associate nodes [Fig. 9 Item 950]; 
receiving third partial signatures from the plurality of associate nodes [Fig. 9 Item 960];
[Decide phase]
generating a third aggregate signature based on the third partial signatures received from the plurality of associate nodes [Fig. 9 Item 970];
generating final data, the final data comprising the third aggregate signature; and [Fig. 9 Item 980]
transmitting the final data to the plurality of associate nodes [Fig. 9 Item 980].
Claim 1, preamble (bracketing added).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Broader than the Specification
Claims 1 and 10 do not limit the number of nodes. Indeed, the Spec. alleges that the principle function of the blockchain model is operable at the current scope. Spec. at [11] (discussing Byzantine fault tolerance). That is, Spec. [25] discloses with nonlimiting language: “In some embodiments, in a network having a fault-tolerance of f nodes, and the Committee includes 3f+1 validator nodes, this predetermined threshold may be set equal to 2f+1 validator nodes.” (Emphasis added.) In simple terms, Applicant does not intend on limiting themselves to any particular number of validator nodes.5 As to further subsidiary facts, Applicant’s invention is dependent on the work of another, specifically Yin’s publication of HotStuff, which is incorporated by reference. HotStuff is therefore part of the Spec. itself. As will be discussed below, the instant Spec. fails the written description requirements as the Spec. is logically inconsistent.

In order this Byzantine system to work for a rotating leader node, the model requires, according to Yin, the following for replicas:
                
                    (
                    E
                    Q
                    1
                    )
                     
                    n
                    ≥
                     
                    3
                    f
                    +
                    1
                    ,
                     
                    w
                    h
                    e
                    r
                    e
                     
                    n
                     
                    i
                    s
                     
                    a
                    n
                     
                    i
                    n
                    t
                    e
                    g
                    e
                    r
                
            
See Yin at p. 347, Section Introduction, second column (citing [12] Ben-Or and [27] Fischer et al.); see also Yin at p. 349, Section 3. Further still, QC is bound by n-f votes from the non-leader6. Yin at p. 347.
                
                    (
                    E
                    Q
                    2
                    )
                     
                    n
                    -
                    f
                     
                    ≥
                    1
                    ,
                     
                    ,
                     
                    w
                    h
                    e
                    r
                    e
                     
                    n
                     
                    a
                    n
                    d
                     
                    f
                     
                    a
                    r
                    e
                     
                    a
                    n
                     
                    i
                    n
                    t
                    e
                    g
                    e
                    r
                    s
                
            
Therefore, if we take the smallest n and set it to 4, see Ying at p. 347 (“typical target system [in a legacy system]”), EQ1 becomes:
                
                    
                        
                            E
                            Q
                            1
                        
                    
                     
                    4
                    ≥
                    3
                    f
                    +
                    1
                
            
                
                    
                        
                            E
                            Q
                            1
                        
                    
                     
                    3
                    ≥
                    3
                    f
                
            
                
                    (
                    E
                    Q
                    1
                    )
                     
                    f
                    =
                    1
                
            
That is, the lower bound of replicas must be 4, with 1 leader node and 3 associate notes. As f=1, EQ2 becomes: 
                
                    (
                    E
                    Q
                    2
                    )
                     
                    4
                    -
                    1
                     
                    ≥
                    1
                
            
                
                    (
                    E
                    Q
                    2
                    )
                     
                    3
                     
                    ≥
                    1
                
            
As best understood by the Examiner, the QC must have three votes (in this case all votes) from the associated nodes with 1 leader node.
The same process can be applied to 7 nodes.
                
                    
                        
                            E
                            Q
                            1
                        
                    
                     
                    7
                    ≥
                    3
                    f
                    +
                    1
                
            
                
                    
                        
                            E
                            Q
                            1
                        
                    
                     
                    6
                    ≥
                    3
                    f
                
            
                
                    (
                    E
                    Q
                    1
                    )
                     
                    f
                    =
                    2
                
            
As f=2, EQ2 becomes: 
                
                    (
                    E
                    Q
                    2
                    )
                     
                    7
                    -
                    2
                     
                    ≥
                    1
                
            
                
                    (
                    E
                    Q
                    2
                    )
                     
                    5
                     
                    ≥
                    1
                
            
As best understood by the Examiner, the QC must have five votes (1 short of 6 total possible votes) from the associate nodes and leader not included.
By counterexample, f as an integer does not hold for all integers n.

As to the law, and under first grounds, the claims are rejected as a whole given that the written description is logically inconsistent since, in one part of the Spec., 3f+1 is not required whereas in another part of the Spec., 3f+1 is required.
As to the law, and under second grounds, the claims are rejected a whole since Applicant does not intend on limiting themselves to any particular number of replicas (validator nodes) and this would accordingly render the scope of the claims beyond what Applicant possessed and contemplated. See LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); see also O'Reilly v. Morse, 14 L. Ed. 601, 1853 U.S. LEXIS 273, 15 HOW 62 (“For aught that we now know some future inventor, in the onward march of science, may discover a mode of writing or printing at a distance by means of the electric or galvanic current, without using any part of the process or combination set forth in the plaintiff's specification.”).
Dependent claims are rejected as each depend on claims 1 and 10.

On Threshold
Alternatively, or jointly, the threshold as recited in claims 3, 4, 5,15-18, and 20 is not limited in any meaningful way. With nonlimiting language, Spec. at [25] discloses that “this predetermined threshold may be set equal to 2f+1 validator nodes.” (Emphasis added.) That is, for the same reasons above, Applicant does not intend on limiting themselves to any particular threshold. For a Byzantine system to work, see, e.g., Yaga (NISTIR 8202) at pp. 22 (defining Byzantine), 47 (same), 50 (same), QC “requires the new leader to relay information from (n-f) replicas[.]” Yin at p. 347 (emphasis added). Put another way, the decentralized system without a lower threshold will not reach consensus. See generally Yaga at Chapter 4 (Consensus Models).
Since claims 1 and 10 do not limit to any threshold, the claims are broader than the Spec. Claims 3, 4, 5, 15-18, and 20 are rejected according as they do not required a lower bound.

Dependent Claims on Replicas
Further, claims 6 and 12 (with claims 13 and 20 depending on claim 13) allow for validator nodes to be “added” and “removed” by any value. Accordingly, based on how many were added and removed from the network, the “fixed set” of replicas of n=3f+1 would no longer hold. Yin at p. 349, Section 3, first full para. Therefore, from similar reasons, claims 6, 12, 13, and 20 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
Claim 9 and 15 recite the limitation "the next term".  There is insufficient antecedent basis for this limitation in the claim.
Separately, claim 15 is in multi-sentence form with the first sentence and second sentence both referencing claim 10. It is unclear whether this is two claims or whether this is one claim that conjunctively includes both the elements from the first sentence and the second sentence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, and 14-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Yin et al. (HotStuff: BFT Consensus with Linearity and Responsiveness) in view of (B) Eyal et al. (Bitcoin-NG: A Scalable Blockchain Protocol) as evidenced by Yaga et al. (Blockchain Technology Overview).
Yaga may be used as supplemental to define terms of art in blockchain as needed.
Regarding claims 1 and 10:
I. YIN TEACHES PREAMBLE 

As a preliminary matter, the Spec. references HotStuff which is incorporated by reference. See instant Spec. at p. 7. Yin teaches the validator node language in the preamble, which is limits and directs the scope to the both the “validator nodes” and “leader node.” Yin teaches associate node with the language of “replicas” in a HotStuff Protocol. See generally Yin at p. 347 (abstract), p. 347 (introduction). Yin also teaches the “leader node” in the preamble, which is a term of art, in the Abstract and Introduction. See generally Yin at p. 347 (“leader”), p. 348 (“rotate leaders”). Lastly, the language of “committee” of validator nodes is also taught by Yin given the language of “quorum” in “quorum” certificate, see Yin at p. 350, Section 4.2, as each of the of the replicas (associated nodes) perform a “voted COMMIT”. See Yin at p. 351, Section 4.2 cont. Both the leader node and associated nodes are validators as they help maintain Byzantine fault tolerance. Yin at p. 347 (BFT), p. 349, Section 2 (combining BFT and HotStuff). As such, the preamble limits and is taught.

II. YIN TEACHES FOUR PHASES 

Reading in light of the Spec., the Spec. discloses a 4-phase model of Prepare phase, Pre-Commit Phase, and a Commit phase, along with a Decide phase for selecting a new leader. See instant Spec. at paras. 96-109 & Fig. 9 (showing all phases). This is all language from the HotStuff Protocol which also discloses a PREPARE phase, PRE-COMMIT phase, COMMIT phase, and DECIDE phase in p. 351 of Yin; see also Yin at p. 350, Section 4.1 (outlining 4-Phases). Therefore, Yin teaches as a whole each of the 4-phases. 

III. YIN TEACHES PARTIAL AND AGG. SIGNATURES 
For the specific language, the claim language of partial signatures, which is a term of art, is also taught by Yin as this is a term of art. See Yin at p. 349, Section 3, subsection Cryptographic primitives, p. 350, Section 4.2, subsection Messages, p. 351 Section 4.1, Algorithm 1, function “VOTEMSG(type, node, gc)”. Eq. from Yin (p. 349) is reproduced below which is produced by the i-th replica.
(EQ1)             
                p
                a
                r
                t
                i
                a
                l
                 
                s
                i
                g
                n
                a
                t
                u
                r
                e
                 
                
                    
                        p
                    
                    
                        i
                         
                    
                
                ←
                 
                t
                s
                i
                g
                
                    
                        n
                    
                    
                        i
                    
                
                (
                m
                )
            
        .
Accordingly, the elements first receiving, second receiving, and third receiving, which come from the validators (replicas in Yin) as partial signatures is taught. Further, and as a whole, the language of aggregate signatures which are derived from the partial signatures in the claim is also taught by Yin. Yin discloses a combination of partial signatures on p. 349, with the Eq. reproduced below.
(EQ2)             
                σ
                 
                ←
                 
                t
                c
                o
                m
                b
                i
                n
                e
                
                    
                         
                        m
                        ,
                         
                        
                            
                                {
                                
                                    
                                        p
                                    
                                    
                                        i
                                    
                                
                                }
                            
                            
                                i
                                ∈
                                I
                            
                        
                    
                
            
        
This function is called by function QC(V) which can be found Algorithm 1 on p. 351 of Yin. The QC(V) is called by the leader node for each view. Algorithms 1and 2 of Yin are reproduced below with Examiner highlighting.
As such the language below is taught:

[Prepare Phase]
receiving first partial signatures from the plurality of associate nodes;
[Pre-Commit phase]
generating a first aggregate signature based on the first partial signatures received from the plurality of associate nodes;
transmitting the first aggregate signature to the plurality of associate nodes; 
receiving second partial signatures from the plurality of associate nodes;
[Commit phase]
generating a second aggregate signature based on the second partial signatures received from the plurality of associate nodes;
transmitting the second aggregate signature to the plurality of associate nodes; 
receiving third partial signatures from the plurality of associate nodes;
[Decide phase]
generating a third aggregate signature based on the third partial signatures received from the plurality of associate nodes;


    PNG
    media_image5.png
    1242
    1002
    media_image5.png
    Greyscale

Yin however does not teach “final data.” Eyal however remedies by teaching PK_B with a key block. Eyal at pp. 47, 48 & Fig. 1 (reproduced below).

    PNG
    media_image6.png
    183
    447
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the 4-phase system of Yin with the key blocks of Eyal, at the end of an epoch of the DECIDE phase of Yin, in order to increase bandwidth by limiting processing based on the propagation delay of the network. Eyal at p. 45, Section 1 Introduction.
Claim 10 differs from claim 1 with respect to the elements “receiving preliminary data generated by the leader node” and “verifying the preliminary data.” Eyal teaches the “preliminary data” with PK_A at the beginning of the epoch as seen in Fig. 1 of Eyal (above); see also Eyal at pp. 47, 48. Specifically, Eyal teaches that the leader generates the PK_A. Eyal at p. 48 (“Once a node generates a key block it becomes the leader.”). The key block is valid when the hash is smaller than the target value. Eyal at p. 47 (disclosing that “a key block [is] to be valid”).

Regarding claims 2 and 11 Yin teaches:
wherein the leader node and the plurality of associate nodes in the committee are arranged as a tree structure (p. 350 “Tree and branches”).

Regarding claim 3 Yin teaches:
wherein generating the first aggregate signature based on the first partial signatures further comprises determining that at least a first threshold number of validator nodes in the committee have…received by the validator nodes in the committee (p. 349 “threshold signature scheme”).
Yin does not teach:
verified preliminary data 
Eyal teaches:
verified preliminary data (Eyal p. 47 (disclosing key blocks for election) & Fig. 1 PK_A)

Regarding claim 4 Yin teaches:
wherein generating the second aggregate signature based on the second partial signatures further comprises determining that at least a second threshold number of validator nodes have verified the first aggregate signature (p. 351 “VOTEMSG” function, p. 351, Algorithm 2 PRE-COMMIT phase with function VOTEMSG).

Regarding claim 5 Yin teaches:
wherein generating the third aggregate signature based on the third partial signatures further comprises determining that at least a third threshold number of validator nodes have verified the second aggregate signature (p. 349 VOTEMSG in COMMIT phase).

Regarding claim 7 Yin teaches:
wherein the data is a block in a blockchain (p. 347, 349).

Regarding claim 8 Yin teaches:
wherein the first aggregate signature, the second aggregate signature, and the third aggregate signature are in the form of numerical values (p. 349).

Regarding claim 9 Eyal teaches:
wherein the final data comprises at least one public cryptographic key for the next term of the committee (p. 47 “key block contains a public key”).

Regarding claim 15 Yin teaches:
…wherein generating the second partial signature based on the first aggregate signature further comprises determining that at least a first threshold number of validator nodes have verified the first aggregate signature See Yin at p. 349, Section 3, subsection Cryptographic primitives, p. 350, Section 4.2, subsection Messages, p. 351 Section 4.1, Algorithm 1, function “VOTEMSG(type, node, gc)”. Eq. from Yin (p. 349).

Regarding claim 15 Eyal teaches:
wherein the final data comprises at least one public cryptographic key for the next term of the committee (p. 47 “key block contains a public key”).

Regarding claim 16 Yin teaches:
wherein generating the third partial signature based on the second aggregate signature further comprises determining that at least a second threshold number of validator nodes have verified the second aggregate signature See Yin at p. 349, Section 3, subsection Cryptographic primitives, p. 350, Section 4.2, subsection Messages, p. 351 Section 4.1, Algorithm 1, function “VOTEMSG(type, node, gc)”. Eq. from Yin (p. 349).

Regarding claims 17 Yin teaches:
starting a heartbeat monitor, wherein the heartbeat monitor is configured to determine the liveness of the leader node (p. 352, Section Liveness, p. 354 (discussing “Pacemaker”);
determining by the heartbeat monitor a timeout condition of the leader node (p. 350, p. 352, Section Liveness (“timeout”)); 
generating a request for a view change; and (p. 354, Alg. 3)
transmitting the request for a view change to the committee of validator nodes (pp. 353-354, Alg. 3).

Regarding claim 18 Yin teaches:
determining that at least a first threshold number of validator nodes have transmitted the request for a view change (p. 349 “rotating leaders”, p. 354 “rotating leader”) wherein the request comprises a message that the network node is a leader node of next view; and (p. 349 “rotating leaders”, p. 354 “rotating leader”)
becoming the leader node of the next view (p. 349 “rotating leaders”, p. 354 “rotating leader”).

Regarding claims 19 Yin teaches:
wherein determining the timeout condition comprises:
determining based on the expiration of a certain…after transmitting a partial signature to the leader node (p. 350, p. 352, Section Liveness (“timeout”)).

Yin does not teach:
time period
Eyal teaches:
time period (p. 48, Section 4.2)

Conclusion
Conclusion as to the Requirement
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
This Office action has an attached requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
    

    
        1 The current priority date is 2019/09/27; however, the filing date is 2020/02/20. If there is a loss of priority this would be available as prior art.
        2 Even with the priority date given, the 2017 date would be publicly available prior art.
        3 The author for this paper was Sky Guo, whereas the current inventor listed in Guo Yangrui.
        4 Cogsworth is enclosed as O.A. Appendix.
        5 As is in the claims, the validator nodes include both the leader node and the associate nodes.
        6 Implicitly we know we need at least one vote.